DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2021 and 12/09/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, the phrases" heater control code” and “temperature measurement code” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim, in light of the specification, is unclear as to what exactly is the heater control code or temperature measurement code. Independent claim 1 states “the heater controller which is applied with a heater control code and outputs a heater control voltage generated based on the heater control code” and “measured temperature value converter which acquires a measured temperature value from the sensor and outputs a temperature measurement code obtained by converting the measured temperature value into a digital signal”. The examiner does not understand what is meant by code. The examiner question by code is the applicant referring to a pre-written computer programing code? Does the term code mean a signal from the heater controller and the temperature controller? Could applicants be referring to Logic gate code? The limitation “measured temperature value converter which acquires a measured temperature value from the sensor and outputs a temperature measurement code obtained by converting the measured temperature value into a digital signal” in claim 1 cannot be understood.  The examiner request further clarification be made in light of the heater control code and the temperature control code. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga (US Patent Number 2012/0205526 A1) in view of  Kim (“ A Temperature Controller IC for Maximizing Si Micro-Ring Modulator Optical Modulation Amplitude” Journal of Lightwave Technology Vol.37).
Iwanaga teaches, as claimed in claim 1, a temperature control apparatus of an optical modulator which is interlinked with a heater and a sensor included in the optical modulator1 (¶0015), the apparatus comprising: a heater controller (40) which is applied with a heater control code (T_heat) and outputs a heater control voltage generated based on the heater control code to control an operation of the heater (¶0057); a measured temperature value converter  (36) which acquires a measured temperature value from the sensor and outputs a temperature measurement code obtained by converting the measured temperature value into a digital signal2 (¶0033 and 0051); Iwanag fails to teach  an optical modulation amplitude detector which is applied with an electrical signal (current) for an optical signal modulated by the optical modulator and outputs a detection signal corresponding to a detection result of an optical modulator amplitude (OMA) detected based on the electric signal;  In a related art, Kim teaches a measured temperature value converter  (Dac) which acquires a measured temperature value from the sensor and outputs a temperature measurement code (Code heater) obtained by converting the measured temperature value into a digital signal,  optical modulation amplitude detector (OMA) which is applied with an electrical signal (Fig. 3), for an optical signal modulated by the optical modulator (Pin) and outputs a detection signal corresponding to a detection result of an optical modulator amplitude (OMA) detected based on the electric signal (Voma)   and a temperature controller which generates a heater control code based on the temperature measurement code and the detection  signal and transmits the heater control code to the heater controller to control the temperature of the optical modulator (Page 1202, paragraph 1 “Voma and code heater).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the temperature control apparatus, with the optical modulation amplitude detector as taught by Kim, for the purpose of providing high-performance optical interconnect solution (Page 1220 paragraph 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872

10 August 2022





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1
        2   ¶0033 modulator temperature monitor circuit 36 monitors the EA modulator temperature based on the change in the resistance of the modulator temperature detection element 26, and outputs data showing the monitored result to the control circuit 14 via a connecting line I.; ¶0051 the monitored result of the modulator temperature monitor circuit 36 is changed, the held value is updated to the changed value.